Montgomery, J.
I concur in the conclusion reached by Mr. Justice McGrath that the provisions of section 14, art. 15, by necessary implication require that officers who may be made elective under the provisions of this section must be chosen by electors having the qualifications prescribed in section 1, art. 7, of the Constitution. The history of the proceedings of the convention of 1850 leads me irresistibly to the conclusion that such was the intention of the members of that convention. As first reported by the committee on the organization of the government of cities and villages, this section read as follows:
“All judicial officers of cities .and villages shall be elected at such time and in such manner as the Legislature may direct; all other officers of such cities and villages shall be elected by the electors thereof, or appointed by such authorities thereof as the Legislature shall designate for that purpose.” See Convention Debates, 1850, p. 326.
The article in this form was ordered engrossed for a third reading. Id. p. 596. The journal of the convention shows that, on the 31st day of July, the article on cities and villages, which included the sections above quoted, was read a third time, passed, and, under the rule, referred to-*197the committee on arrangement and phraseology. Convention 'Journal, p. 312. When reported back by the committee on phraseology, the section read as follows:
“Officers of citi.es and villages shall be elected at such time and in such manner as the Legislature may direct.”
The section was thereupon, on motion of Mr. McClelland, amended by inserting the word “judicial” at the commencement of the section, and the words “and all other officers shall be elected or appointed,” after ‘''elected,” in the fiist line of the section. Id. p. 494. It is very clear that the purpose of the amendment was to correct the omission of the provision joermitting the appointment of •officers to be provided for, and it is very significant that, if the committee intended by the change in phraseology to omit the provision that elective officers should be chosen by the electors of municipalities, no member of the convention discovered that such was the effect of their report. The inference is plain that the convention deemed the provisions of section 1, art. 7, defining the qualifications •of electors “in all elections,” applicable to elections which might be held under this section. That the proceedings of the convention may be examined for the purpose of ascertaining the probable intention of the framers of the Constitution is well settled. See People v. Blodgett, 13 Mich. 127.
The other Justices' concurred.